214 F.2d 824
Berth C. NESS, Appellant,v.UNITED STATES of America.
No. 15051.
United States Court of Appeals, Eighth Circuit.
July 15, 1954.

1
Appeal from the United States District Court for the District of Minnesota.


2
Joseph A. Maun and William R. Busch, St. Paul, Minn., for appellant.


3
George E. MacKinnon, U. S. Atty., and Alex Dim, Asst. U. S. Atty., St. Paul, Minn., for appellee.


4
Appeal from District Court dismissed without taxation of costs in this Court in favor of either of the parties, etc., on stipulation of parties.